          Case 2:19-cr-00692-MAK Document 81 Filed 09/17/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       : CRIMINAL ACTION
                                                :
                      v.                        : NO. 19-692
                                                :
 STEVE MACK                                     :

                                      MEMORANDUM
KEARNEY, J.                                                                   September 17, 2020

       We are set to begin a jury trial on the grand jury’s indictment of Steve Mack for possession

with intent to distribute narcotics, possession of a firearm in furtherance of drug trafficking, and

possession of a firearm and ammunition as a convicted felon. The indictment arises from a

September 9, 2019 visit from Pennsylvania parole agents to review Mr. Mack’s residence where

they claim to have found narcotics, a firearm, and ammunition. The Commonwealth arrested Mr.

Mack and placed him in custody in a Philadelphia jail. He made phone calls from jail. The United

States moves to admit audio recordings and transcripts of six telephone calls between Steve Mack

and others while incarcerated in the Philadelphia correctional facility. 1 The United States seeks to

play audio recordings audio for the jury, accompanied by the transcripts, and simultaneously

published to the jury, under Fed. R. Evid. 401. The United States contends the recordings are

authentic under Fed. R. Evid. 901. Mr. Mack contests the authenticity of the recordings arguing

they are truncated to not demonstrate the full conversation. We grant the United States’ motion to

admit audio recordings and transcripts after evaluating the credibility of witnesses and evidence

adduced during an evidentiary hearing. The United States confirms it will not refer to the calls as

originating from jail unless Mr. Mack opens the door as to his location during the trial.
          Case 2:19-cr-00692-MAK Document 81 Filed 09/17/20 Page 2 of 6




I.     Background

       Our grand jury returned an indictment charging Steve Mack with possession of cocaine

and cocaine base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (Count

One); possession of a firearm in furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c)

(Count Two); and possession of a firearm and ammunition as a previously convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (Counts Three and Four). Before this indictment, Philadelphia

Police arrested Mr. Mack on related state charges resulting in his incarceration at the Curran

Fromhold Correctional Facility in Philadelphia.

       While in custody from September 9, 2019 to December 3, 2019, Mr. Mack made

approximately 150 telephone calls to other individuals. Under the policy of the Philadelphia prison

system, all telephone calls are recorded except those between an inmate and his attorney. The

United States seeks to admit at trial the audio recordings and transcripts of six prison calls made

by Mr. Mack to other individuals on September 13, September 23, September 26, and September

27, 2019; November 4, 2019; and December 1, 2019.

       Mr. Mack, appearing pro se, did not oppose in writing the United States’ motion to admit

the audio recordings and transcript but objected to the admission of the audio recordings and

transcripts at an evidentiary hearing held at our final pre-trial conference with the parties. Mr.

Mack objects to the authenticity of the audio recordings. He concedes he listened to the recordings

but argues the recordings “could be made up” and contends some recordings are discontinued in

parts, stop and start without capturing the full conversation, and contain deletions of conversations.

II.    Analysis

       In United States v. Starks, our Court of Appeals imposed on the United States the burden

“to produce clear and convincing evidence of authenticity and accuracy as a foundation for the



                                                  2
         Case 2:19-cr-00692-MAK Document 81 Filed 09/17/20 Page 3 of 6




admission of [audio] recordings . . ..” 2 The court provided seven factors to authenticate audio

recordings: “A review of the authorities leads to the conclusion that, before a sound recording is

admitted into evidence, a foundation must be established by showing the following facts: (1) [t]he

recording device was capable of taking the conversation now offered in evidence. (2) [t]he operator

of the device was competent to operate the device. (3) [t]he recording is authentic and correct. (4)

[c]hanges, additions or deletions have not been made in the recording. (5) [t]he recording had been

preserved in a manner that is shown to the court. (6) [t]he speakers are identified. (7) [t]he

conversation elicited was made voluntarily and in good faith, without any kind of inducement.” 3

       We held a Starks hearing on September 16, 2020. The United States offered the testimony

of Brad Cakrane, the Systems Administrator of the Philadelphia Prison System. Mr. Cakrane has

been employed in his position for eight years and is responsible for maintaining the prison call

monitoring system. He testified all telephone calls made by inmates are recorded with the

exception of calls made to attorneys; all inmates are assigned specific “PP” or “PID” number for

telephone calls; inmates must enter their PP or PID number plus a three-digit PIN before making

a call; all calls are recorded and saved on a Command Dell system; and identified Mr. Mack’s PP

number as 977014.

       In response to the subpoena served upon him by the United States Attorney, Mr. Cakrane

searched the prison system’s database by inputting Mr. Mack’s PP number 977014 and the

requested date range (September 9, 2019 to December 3, 2019). Mr. Cakrane downloaded the

results of his search onto a disk and marked the outside of the disk with his initials, Mr. Mack’s

PP number, and the date range of calls. Mr. Cakrane authenticated the disk as made by him marked

as Government Exhibit 1. Mr. Cakrane testified he did not alter the calls in any way and the calls

downloaded on to the disk are a complete and accurate replica. Mr. Cakrane testified Government



                                                 3
          Case 2:19-cr-00692-MAK Document 81 Filed 09/17/20 Page 4 of 6




Exhibit 1A is a screen shot of all of Mr. Mack’s calls including his PP number and name, the date

of the call, the duration of the call, and the phone number called. Mr. Cakrane testified he did not

change any information or data collected and downloaded on to the disk at Government Exhibit 1.

Mr. Cakrane testified only his supervisor and a co-worker have access to the prison call monitoring

system and recorded calls cannot be manipulated, edited, added to, or deleted.

       The United States offered the testimony of ATF Special Agent Jason Santo. Agent Santo

testified he heard Mr. Mack speak at our August 20, 2020 suppression hearing and confirmed Mr.

Mack’s voice on the audio recordings. Agent Santo testified there are approximately 150 calls on

the disk prepared by Mr. Cakrane and for the “most part” listened to all calls. Agent Santo testified

he made no alterations to the recordings and he recognized the voice on the recorded calls as Steve

Mack. Agent Santo transcribed portions of each of the six calls which the United States will

introduce as its evidence at trial. Agent Santo testified he listened and transcribed the six calls at

issue at Government Exhibits 21 and 21T (transcript); 22 and 22T; 23 and 23T; 24 and 24T; 25

and 25T; and 26 and 26T and did not delete, omit, add, or change the audio files. Agent Santo

testified he transcribed everything able to be transcribed and, where he could not hear or determine

the words, used “inaudible” in the transcript.

       The United States played the audio of Exhibits 21 and 22 for the Court. Counsel for the

United States represented it produced the full audio recordings to Mr. Mack. At the close of its

evidence, the United States moved for the admission of the audio recordings and transcript with

the certification of Mr. Cakrane.

       Mr. Mack elected not to cross-examine either Mr. Cakrane or Agent Santo on the

authenticity of the recordings. Mr. Mack did not dispute the voice on the recorded calls is his

voice. Mr. Mack instead argued the recordings should not be admitted because they are not



                                                  4
            Case 2:19-cr-00692-MAK Document 81 Filed 09/17/20 Page 5 of 6




relevant, make no reference to 133 North Paxon Street where parole agents visited him on

September 9, 2019 giving rise to the federal charges, make no reference to the evidence found at

133 North Paxon Street on September 9, 2019, and do not incriminate him.

          Based on the evidence adduced we find the United States produced clear and convincing

evidence of the authenticity and accuracy of the audio recordings under the Starks factors. Mr.

Cakrane’s testimony demonstrates the prison’s call monitoring system is capable of recording Mr.

Mack’s phone calls; as the system administrator of the phone monitoring system, he is competent

to operate the recording system; the recordings are authentic and correct; no changes, additions or

deletions were made to the recordings; and Mr. Cakrane explained to the Court the preservation of

the calls. Agent Santo identified Mr. Mack’s voice and testified he made no alterations to the

recorded calls. Mr. Mack does not deny the voice on the recordings is his. We have no argument,

nor basis to find, Mr. Mack voluntarily made these calls without inducement.

          We grant the United States’ Motion. The United States represented it will not refer to the

calls a “jail calls,” referring to them as “recorded calls.” We admit the United States’ exhibits

subject to Mr. Mack’s cross-examination.




1
    ECF Doc. No. 61.
2
    515 F.2d 112, 121 (3d Cir. 1975) (citation omitted).
3
  Id. at n. 11. In its motion, but not at the Starks hearing, the United States argued Starks is no
longer good law having been decided before adoption of the Federal Rules of Evidence. It argues
the higher burden for admission by “clear and convincing” evidence under Starks is no longer
applicable under Federal Rule of Evidence 901 requiring “[t]o satisfy the requirement of
authenticating or identifying an item of evidence, the proponent must produce evidence sufficient
to support a finding that the item is what the proponent claims it is.” Our Court of Appeals has not
overruled Starks and continues to apply the Starks factors to the admission of audio recordings.
See e.g. United States v. Credico, 718 F. App’x 116, 119-21 (3d Cir. 2017) (applying Starks to the
district court’s admission of cassette tape recordings of defendant’s threatening voicemails);

                                                  5
          Case 2:19-cr-00692-MAK Document 81 Filed 09/17/20 Page 6 of 6




United States v. Toler, 444 F. App’x 561, 564, n. 1 (3d Cir. 2011) (applying Starks and recognizing
the United States’ argument Rule 901(a) abrogated Starks but finding because the United States
met the higher “clear and convincing evidence” standard, “we need not comment on the
relationship between Starks and Rule 901.”). In a non-precedential opinion as recently as 2018,
our Court of Appeals applied the Starks standard and factors to the admission of recordings. See
Flood v. Schaeffer, 754 F. App’x 130, 133-34 (3d Cir. 2018). In another decision, our Court of
Appeals questioned whether Starks “remains relevant after the enactment of Fed. R. Evid. 901”
but, in that case, did not decide the issue because the defendant waived a Starks hearing. United
States v. Tahn Le, 542 F. App’x 108, 117, n.8 (3d Cir. 2013). Decisions in this District “read Starks
and Rule 901 together to require the Government to identify a speaker on a recording by a
preponderance of the evidence standard.” United States. v. Estevez, No. 13-cr-20, 2013 WL
3196421, at *2 (E.D. Pa. June 25, 2013) (citing United States v. Savage, No. 07–cr-550–03, 2013
U.S. Dist. LEXIS 14327, *11-*15 (E.D. Pa. Feb. 4, 2013).




                                                 6
